           CASE 0:19-cr-00337-WMW-HB Doc. 55 Filed 12/02/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                               Case No. 19-cr-0337 (WMW/HB)

                            Plaintiff,
                                                    PRELIMINARY ORDER OF
      v.                                                 FORFEITURE

Samuel Lamar Brantley,

                            Defendant.


      Before the Court is the unopposed motion of Plaintiff United States of America for

a preliminary order of forfeiture. (Dkt. 51.) The Court finds that the property at issue is

subject to forfeiture, 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), and that the United

States has established the requisite nexus between such property and the offenses of

which Defendant Samuel Lamar Brantley has been found guilty.

       Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:

       1.      Plaintiff United States of America’s Motion for a Preliminary Order of

Forfeiture, (Dkt. 51), is GRANTED.

       2.      Defendant Samuel Lamar Brantley shall forfeit to the United States the

following property:

               a.     a Glock semiautomatic .40 caliber pistol bearing the serial number

                      VGR694 and all accessories and ammunition pursuant to 18 U.S.C.

                      § 924(d)(1) in conjunction with 28 U.S.C. § 2461(c);
         CASE 0:19-cr-00337-WMW-HB Doc. 55 Filed 12/02/20 Page 2 of 2




              b.    a Glock model 27 semiautomatic .40 caliber pistol bearing the serial

                    number BXL196 and all accessories and ammunition pursuant to 18

                    U.S.C. § 924(d)(1) in conjunction with 28 U.S.C. § 2461(c)

                    (collectively, “the Property”).

       3.     The United States Attorney General or an authorized designee may seize

and maintain custody and control of the Property pending the entry of a Final Order of

Forfeiture.

       4.     Pursuant to 21 U.S.C. § 853(n)(1), as incorporated by 28 U.S.C. § 2461(c),

the United States shall publish and give notice of this Order and the intent of the United

States to dispose of the Property in such manner as the Attorney General may direct.

       5.     This Order shall become final as to Defendant at the time of sentencing,

made part of the sentence and included in the judgment. Fed. R. Crim. P. 32.2(b)(4)(A),

(B).

       6.     Following the Court’s disposition of any petitions filed pursuant to

21 U.S.C. § 853(n)(2) or, if no petitions are filed, following the expiration of the time

period established to file such petitions, the United States shall have clear title to the

Property and may warrant good title to any subsequent purchaser or transferee.

       7.     This Court shall retain jurisdiction to enforce this Order and to amend it as

necessary. Fed. R. Crim. P. 32.2(e).


Dated: December 2, 2020                                s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge



                                            2
